SHARPE, J:
— -The sole question presented by this ap--peal is as to the effect of the chancery decree set out in the bill of exceptions. The decree was rendered upon a bill filed by appellant and his sister to obtain the title theretofore held by the appellee in the lands sued for, and upon its terms alone he depends to show a divestiture of that title and to maintain his defense.
The bill in the chancery cause prayed a decree that the legal title to the lands be divested out of the said Isaac N. Towns and invested in complainants, and that *424the possession and use of the said lands be decreed to Isaac N. Towns during Ms life-time and at Ms death pass absolutely to complainants. The decree recites the ascertainment of the complainant’s equitable interests as heirs of Martha B. Towns, deceased, who was the wife of Isaac N. Towns, and the conclusion reached by the' court “that said Isaac N, Towns holds the legal title in said lands in trust for said heirs subject to-his courtesy, as husband of said Martha B. Towns therein,” and .orders “that the legal- title be divested out of the sáid Isaac N. Towns, and the same is hereby invested in the said .complainants as ' prayed for in the bill, subject, however, to the life estate of the said Isaac N. Towns in the same as such husband.”
Construing this decree in connection with the prayer of the bill to which it specially refers we think it means and has effect to reserve to Isaac N. Towns a possessory interest in the lands in question equal to that which the law would have conferred upon him if his wife Martha B. Towns had, died seized and possessed of them in fee. In.such case, while the fee simple title would have passed, to the heirs of Mrs. Towns, the law would have carved out from their interests an estate in favor of the husband entitling him to the possession'and 'use of the land during his life. Such life estate is in no sense a hiere equitable interest as is contended for appellant, but it is one recognized by and maintainable at law; and entitling its owner to possession it will support ejectment which is a possessory action. — Tyler on Ejectment, Gregg v. Tesson, 1 Black (U. S.) 150; White v. St. Guirons, 1 Minor, 331.
The facts as found by the city court are undisputed,' and there was no error in the judgment. It will be affirmed. .